                                           EXHIBIT A
Case 8:20-cv-00790-SDM-JSS Document 1-1 Filed 04/06/20 Page 1 of 6 PageID 8
Case 8:20-cv-00790-SDM-JSS Document 1-1 Filed 04/06/20 Page 2 of 6 PageID 9
Case 8:20-cv-00790-SDM-JSS Document 1-1 Filed 04/06/20 Page 3 of 6 PageID 10
Case 8:20-cv-00790-SDM-JSS Document 1-1 Filed 04/06/20 Page 4 of 6 PageID 11
Case 8:20-cv-00790-SDM-JSS Document 1-1 Filed 04/06/20 Page 5 of 6 PageID 12
Case 8:20-cv-00790-SDM-JSS Document 1-1 Filed 04/06/20 Page 6 of 6 PageID 13
